Citation Nr: 0635931	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-24 305	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1980 to February 
1986, and inactive duty training (INACDUTRA) including 
periods from 17 to 20 April and from 14 to 15 July 2001.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2003 rating action that denied service connection 
for a left ankle disability.

In June 2006, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	The veteran injured his left ankle during INACDUTRA.   

3.	The post-service medical evidence shows a continuity of 
left ankle symptomatology following INACDUTRA, and the 
medical evidence of record indicates a link between 
current left ankle disability and both INACDUTRA and a 
service-connected left knee disability. 


CONCLUSION OF LAW

The criteria for service connection for a left ankle 
disability are met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the favorable disposition of the claim for service 
connection, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

II.  Analysis

The veteran contends that he currently suffers from a left 
ankle disability that is the result of an injury during 
INACDUTRA in April 2001.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training, or injury incurred while performing INACDUTRA.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107.  
Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that it was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, medical records from a period of the veteran's 
INACDUTRA indicate that on 17 April 2001 a military medical 
facility requested a VA medical facility to evaluate and 
treat the veteran for a left ankle injury he suffered while 
jogging.

Subsequently that day, the veteran was seen at a VA medical 
facility with a history of having twisted his left ankle 
while running.  Current examination showed left ankle 
swelling, and the impression was ankle sprain.

A 22 April 2001 military medical record indicated that the 
veteran was cleared to participate in activities including 
running/jogging, a treadmill, bicycling, low-impact aerobics, 
swimming, and brisk walking, and it was noted that he had a 
resolving left ankle sprain and no fracture.

A May 2001 military physical fitness assessment indicated 
that the veteran successfully performed a run/walk test.

On 15 July 2001, the veteran was seen at a military medical 
facility for follow-up of an April 2001 left foot injury 
sustained during reserve drill training.  He complained of 
continuing discomfort when performing physical activities 
such as running.  After examination, the assessment was 
status post resolving left foot strain, and it was 
recommended that the veteran continue physical activities as 
tolerated.

On December 2001 examination by A.S., M.D., the veteran 
complained of left ankle pain since he inverted it while 
jogging 8 months ago.  Current examination showed tenderness 
over the posterior tibialis tendon insertion at the navicula 
tubercle, as well as over the anterior and medial joint line.  
X-rays revealed a small osteophyte anteriorly.  The 
impression was mild posterior left ankle tibialis tendonitis.

A February 2002 Certificate of Physical Conditioning for 
Reserve service indicates that the veteran complained of 
continuing left ankle pain.  A reviewing officer noted that 
the veteran was able to perform his required duties, and that 
his aches and pains did not present a hazard to safety or 
effectiveness.

On April 2002 examination for Reserve service, the veteran 
gave a history of left ankle pain when running.  Current 
examination showed tenderness over the left ankle, and the 
diagnosis was chronic left ankle pain.

After August 2002 VA orthopedic examination, the physician 
opined that the veteran had developed left ankle capsulitis 
which was probably secondary to his favoring his left knee.  
The diagnosis was chronic left knee capsulitis with possible 
internal derangement which was at least as likely as not 
etiologically related to a 1993 inservice left knee injury.

By decision of March 2003, the Board granted service 
connection for left knee capsulitis.

On July 2004 examination by S.S., M.D., the veteran gave a 
history of an inversion left ankle injury while jogging 
during military service in April 2001, with occasional 
intermittent pain in that area until 3 months ago, when he 
began to have increasing pain.  Current examination showed 
pain all over the left peroneal tendons with resisted 
inversion and eversion.  The left peroneal tendons appeared 
to be at least subluxating if not dislocating.  There was 
marked tenderness over the peroneal tendons from just above 
the retrofibular groove to the tip of the fibula.  The 
impression was peroneal tendon instability, with possible 
peroneal tendon tear versus tendonitis.

At the June 2006 Board hearing, the veteran testified about 
the service onset of his left ankle disability and his 
ongoing symptoms and treatment therefor since that time.

In July 2006, S.S., M.D., stated that the veteran injured his 
left ankle during military service in April 2001, and had had 
pain in the ankle since that time.  He walked with a limp, 
and his current left ankle disability was associated with 
posterior tibial tendonitis.

In view of the service medical records documenting a left 
ankle injury during INACDUTRA, the post-service medical 
evidence showing a continuity of left ankle symptomatology 
following INACDUTRA up to the present time, and the medical 
evidence of record indicating a link between current left 
ankle disability and both INACDUTRA and the veteran's 
service-connected left knee disability, the Board finds that 
the criteria for service connection for a left ankle 
disability are met.  In this regard, the Board points out 
that the August 2002 VA medical opinion is the only medical 
opinion of record that addresses the question of the 
relationship between the veteran's current left ankle 
disability and his service-connected left knee disability, 
and the record contains no contrary opinion to weigh against 
the claim.    


ORDER

Service connection for a left ankle disability is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


